Almand, Justice.
Charles Richards, in his capacity as a citizen and taxpayer of Murray County, Georgia, filed his information in the nature of a quo warranto against Gerald Leonard, contesting his right to hold the office of Tax Commissioner of Murray County, to which office he was duly elected in the general election of November 6, 1956, and who' is now performing the duties of said office. The respondent’s general demurrer to the petition was sustained, and the case is here for review upon a bill of exceptions assigning error on this order.
The sole ground upon which Richards asserts that Leonard is unlawfully holding the office of tax commissioner is that Leonard did not, within twenty days from the date of the holding of the general election on November 6, 1956, file with the clerk of the superior court an itemized statement under oath of all campaign expenses incurred by him as a candidate in the election and the sources of all moneys expended by him in his campaign for election, in compliance with Code § 34-2001. Whether this Code section is applicable to primary elections only, or to both primary and general elections, need not be decided, for the reason that the only penalties provided for a violation of the act are (a) that the candidate shall not be declared the nominee of his party, and (b) that he shall be guilty of a misdemeanor. Code §§ 34-2002, 34-9920. Neither this act nor any other provision of the law declares that one who has been duly elected to the office of county tax commissioner is ineligible to hold such office because of his failure to file a report of his campaign expenses as required by Code § 34-2001.
The petition showing no legal reason why the respondent should *275be ousted from his office, the trial court properly sustained the general demurrer and dismissed the petition.

Judgment affirmed.


All the Justices concur.